Title: General Orders, 17 September 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, sept: 17th 1776.
Leitch.Virginia.


The General most heartily thanks the troops commanded Yesterday, by Major Leitch, who first advanced upon the enemy, and the others who so resolutely supported them—The Behaviour of Yesterday was such a Contrast, to that of some Troops the day before, as must shew what may be done, where Officers & soldiers will exert themselves—Once more therefore, the General calls upon officers, and men, to act up to the noble cause in which they are engaged, and to support the Honor and Liberties of their Country.
The gallant and brave Col. Knowlton, who would have been an Honor to any Country, having fallen yesterday, while gloriously fighting, Capt. Brown is to take the Command of the party lately led by Col. Knowlton—Officers and men are to obey him accordingly.
The Loss of the Enemy yesterday, would undoubtedly have been much greater, if the Orders of the Commander in Chief had not in some instances been contradicted by inferior officers, who, however well they may mean, ought not to presume to direct—It is therefore ordered, that no officer, commanding a party, and having received Orders from the Commander in Chief, depart from them without Counter Orders from the same Authority; And as many may otherwise err through Ignorance, the Army is now acquainted that the General’s Orders are delivered by the Adjutant General, or one of his Aid’s-De-Camp, Mr Tilghman, or Col. Moylan the Quarter Master General.
Brigade Majors are to attend at Head Quarters, every day at twelve O’Clock, and as soon as possible to report where their several Brigades and Regiments are posted. If many regiments have not been relieved, for want of the attendance of their Brigade Majors for Orders; It is therefore the Interest and Duty of every Brigadier to see that his Brigade Major attends at twelve

O’Clock at Noon, and five in the afternoon; and they are to be careful to make the Adjutants attend them every day.
The several Major & Brigadier Generals are desired to send to Head-Quarters an Account of the places where they are quartered.
Until some general Arrangement for duty can be fixed, each Brigade is to furnish Guards, who are to parade at their respective Brigadier’s quarters, in such proportions as they shall direct.
Such regiments as have expended their Ammunition, or are otherwise deficient, are immediately to be supplied, by applying to the Adjutant General for an Order—but the regiment is to be first paraded, and their Ammunition examined, the commanding officer is then to report how such deficiency has happened.
